DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See Publication US 20200247213 for paragraph numbering.


Response to Amendment
The amendment filed March 16, 2022 has been entered. Claims 1, 3-5, and 7 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the December 27, 2021 Office Action except as mentioned below.


Claim Objections
Claims 1 and 3-4 is/are objected to because of the following informalities:

Claims 1 and 3-4 recite: both low pressure and low-pressure for consistency the same phrase should be used throughout.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

“Segmentation element” in claim 1, which is described in ¶ 16 as “a check valve, a shutoff valve, or a blockable expansion valve.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Office is NOT invoking 35 U.S.C. 112(f) regarding the phrase “expansion element” in claims 1-2 and 4 because there is sufficient definition in the art describing expansion elements, see MPEP 2181(A)(¶ 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOLFGANG LOEWEL (DE 102013021360, hereinafter WOLFGANG) in view of LIN CHENG (CN 105180494, hereinafter CHENG), BERT SCHMITZ (DE 102011118162, hereinafter SCHMITZ) and KEN MATSUNAGA (US 20070151270 of record, hereinafter MATSUNAGA).
Regarding claim 1, WOLFGANG (FIGS. 1-2 and 5) discloses:
A method of operating a refrigerant circuit of a cooling system of a vehicle in cooling system mode, comprising:
a chiller branch (through 22) which further comprises a chiller (20) and a first expansion element (22) connected upstream from it and being thermally coupled to a coolant circuit (24),
at least one interior evaporator branch (through 12) connected in parallel with the chiller branch, further comprising an interior evaporator (10), a second expansion element (12) connected upstream from it, …,
a refrigerant compressor (7), and
a condenser or gas cooler (9), wherein the cooling system mode is carried out in single chiller mode by closing (¶ 38) the second expansion element (12) and aspirating (¶ 38) the refrigerant from the interior evaporator (10) by starting or already started refrigerant compressor.
WOLFGANG may not explicitly disclose a segmentation element (36) connected downstream from the interior evaporator, being adapted to prevent a backflow of refrigerant into the interior evaporator.
Regarding claim 1, CHENG teaches a refrigerant circuit of a cooling system having
an evaporator (62), a second expansion element (52) connected upstream from it, and a segmentation element (72) connected downstream from the interior evaporator, being adapted to prevent a backflow (72 is a check valve) of refrigerant into the interior evaporator.
CHENG (¶ 41) employs a heat exchanger to check valve connection so that when the pressure of the first evaporator 61 is higher than the pressure of the second evaporator 62, the second check valve 72 prevents the refrigerant from flowing back into the second evaporator 62, and ensures the first evaporator corresponding to the first variable greenhouse being cooled.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine WOLFGANG with the teachings of CHENG to employ a check valve between the interior evaporator and the chiller to prevent refrigerant from flowing back into the interior evaporator when the chiller is at a higher pressure than the interior evaporator.
Regarding claim 1, SCHMITZ also teaches a refrigerant circuit of a cooling system having
at least one interior evaporator branch (through 3) connected in parallel with the chiller branch, further comprising an interior evaporator (represented by 4), a second expansion element (represented by 3) connected upstream from it, and a segmentation element (22) connected downstream from the interior evaporator (represented by 4), being adapted to prevent a backflow (22 is a check valve) of refrigerant into the interior evaporator (represented by 4).
WOLFGANG (¶ 72) employs check valve 22 to prevent backflow into heat exchanger 4 from chillers 18 and 20, ¶ 42 states recites the chiller 1 with the reference number 18 and the chiller 2 with the reference number 20 with the associated expansion organs 17 and 19.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine WOLFGANG with the teachings of SCHMITZ to employ a check valve between the interior evaporator and the chiller to prevent refrigerant from flowing back into the interior evaporator when the chiller is at a higher pressure than the interior evaporator.
WOLFGANG is silent regarding: wherein to accomplish a maximum suction pressure when the refrigerant compressor is active, a pressure of the refrigerant on a low-pressure side of the refrigerant circuit is lowered, during a defined negative pressure period, below a chiller operating pressure at the low-pressure side, by the first expansion element and by a raising of refrigerant volume by the refrigerant compressor, the chiller operating pressure at the low-pressure side corresponding to a pressure, on the low-pressure side, at which a cooling capacity demand of a component being cooled by the chiller is satisfied by the chiller.
MATSUNAGA teaches that\: to maximize suction pressure when the compressor (1) is active by lowering pressure on the low-pressure side (downstream of 7; FIG. 2) of the refrigerant circuit during a negative pressure (suction) period (FIGS. 1 and 3; T1-T3), below heat exchanger 9’s operating pressure at the low-pressure side, by an expansion element (7) and by raising compressor 7’s refrigerant capacity (FIG. 3; T3-T4), heat exchanger 9’s operating pressure at the low-pressure side corresponding to a pressure at which a cooling capacity demand of a component being cooled by the heat exchanger is satisfied by the heat exchanger (9).
MATSUNAGA (¶ 50) control unit 10 opens the solenoid valve 7 when the differential pressure is reduced to an extent enabling generation of an unpleasant sound to be suppressed.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine WOLFGANG with the teachings of MATSUNAGA to reduce the differential pressure across the expansion elements upstream of the chiller to reduce unpleasant noises associated with chiller operation.

Regarding claim 3, WOLFGANG as modified teaches all the limitations of claim 1. MATSUNAGA additionally teaches:
wherein, during the negative pressure period (FIG. 3; T1-T3), the pressure of the refrigerant on the low-pressure side of the refrigerant circuit is lowered to a minimum possible low pressure value (T1), the minimum possible low pressure value being achieved by increasing the refrigerant volume flow such that the refrigerant compressor reaches a maximum delivery volume (12.5 MPa).

Regarding claim 4, WOLFGANG as modified teaches all the limitations of claim 1. MATSUNAGA additionally teaches:
wherein the pressure of the refrigerant on the low pressure side of the refrigerant circuit is increased to the chiller operating pressure at the end of the negative pressure period (T1-T3) by the first expansion element (7) and by a reduction of the refrigerant volume flow (T1-T2) conveyed by the refrigerant compressor (1).

Regarding claim 5, WOLFGANG as modified teaches all the limitations of claim 1. MATSUNAGA additionally teaches:
wherein the defined negative pressure period corresponds to the time (T1-T3) until a pressure (measured at 5a; 5a measures temperature which is convertible to pressure) in the interior evaporator branch (via 8) being drained adjusts to a pressure (pressure adjusts to operating conditions) set by the refrigerant compressor (1).

Regarding claim 6, WOLFGANG as modified teaches all the limitations of claim 3. MATSUNAGA additionally teaches:
wherein the defined negative pressure period corresponds to the time (T1-T3) until the low pressure in the interior evaporator branch (via 8) being drained adjusts to the low pressure (pressure adjusts to operating conditions) set by the refrigerant compressor (1).

Regarding claim 7, WOLFGANG as modified teaches all the limitations of claim 4. MATSUNAGA additionally teaches:
wherein the defined negative pressure period corresponds to the time (T1-T3) until a pressure in the interior evaporator branch (via 8) branch being drained adjusts to a pressure (pressure adjusts to operating conditions) set by the refrigerant compressor (7).


Response to Arguments
Applicant’s arguments, filed March 16, 2022, with respect to the rejection(s) of claim(s) 1,3-5 and 7 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of MATSUNAGA (US 20070151270).
Regarding page(s) 9, ¶¶ 4-5, Applicant Argues that WOLFGANG as modified lacks lowering the refrigerant pressure on the low-pressure side of the circuit, during a defined period, by raising refrigerant volume flow and by interaction with the first expansion element. WOLFGANG as modified also lacks that the pressure is lowered below a specific pressure. In response, MATSUNAGA teaches that to maximize suction pressure when the compressor (1) is active by lowering pressure on the low-pressure side (downstream of 7; FIG. 2) of the refrigerant circuit during a negative pressure (suction) period (FIGS. 1 and 3; T1-T3), below heat exchanger 9’s operating pressure at the low-pressure side, by an expansion element (7) and by raising compressor 7’s refrigerant capacity (FIG. 3; T3-T4), heat exchanger 9’s operating pressure at the low-pressure side corresponding to a pressure at which a cooling capacity demand of a component being cooled by the heat exchanger is satisfied by the heat exchanger (9).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763